Citation Nr: 1450551	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  12-20 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to a waiver of indebtedness for an overpayment in the amount of $19,291.00 for the period from January 1, 2009 to July 31, 2010.  


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel







INTRODUCTION

The Veteran served on active duty from April 1946 to August 1965.  He died February [redacted], 2007.  The appellant is the Veteran's surviving spouse.  
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Republic of the Philippines, which denied the appellant a waiver of indebtedness for an overpayment in the amount of $19, 291.00 for the period from January 1, 2009 to July 31, 2010.   

In her substantive appeal, the appellant requested a hearing before a member of the Board, but she failed to report to her scheduled hearing or provide good cause for such.  According, the Board will proceed in adjudicating the Veteran's claim.  


FINDINGS OF FACT

1.  The appellant, who is the Veteran's surviving spouse, was granted entitlement to death pension benefits effective March 1, 2007.  

2.  Beginning in January 2009, the appellant was also in receipt of benefits from the United States Civil Service, but did not inform VA until June 2010.  

3.  The appellant had an obligation to notify VA of the change in her financial status, but failed to do so in a timely manner.

4.  There is no indication of fraud, misrepresentation, or bad faith on the part of any person having an interest in obtaining waiver of the overpayment.

5.  The evidence indicates that undue hardship would befall the appellant and/or her family if she were required to repay her entire debt to the Government.
CONCLUSION OF LAW

An overpayment of VA dependency and indemnity compensation benefits was properly created because the appellant failed to timely notify the RO of her Civil Service payments; however, waiver of recovery of the overpayment of VA compensation benefits during that time period is warranted.  38 U.S.C.A. § 5302 (West 2002 & 2013); 38 C.F.R. §§ 1.962, 1.963, 1.965, 3.500(n) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is the Veteran's surviving spouse.  Following the Veteran's death in February 2007, the appellant filed a claim for a death pension, reporting in her application for benefits that she had no other source of income.  In September 2007, the VA RO in Manila granted the appellant's claim and awarded her a death pension effective March 1, 2007.  In the letter informing the appellant of her benefits, the RO also explained that the appellant had an obligation to inform VA of any changes to her financial status, such as changes in income, net worth, or medical expenses.  

However, it appears that beginning January 1, 2009, the appellant began receiving benefits from United States Civil Service and failed to report this income until June 2010.  At that time, VA terminated the appellant's death pension, as her income now exceeded the statutory cutoff for pension benefits.  VA also informed the appellant that because she was receiving unreported income from January 1, 2009 through July 31, 2010, she had received an overpayment of benefits totaling $19,291.00 which she now owed VA.  The appellant has requested a waiver of this indebtedness, arguing she did not understand that she was supposed to report other income to VA and that repaying her debt would cause her substantial hardship.

As an initial matter, a debtor may dispute the amount or existence of a debt, which is a right that may be exercised separately from a request for waiver or at the same time.  38 C.F.R. § 1.911(c)(1) (2014).   The United States Court of Appeals for Veterans Claims (Court) has held that when the validity of the debt is challenged, a threshold determination must be made on that question prior to a decision on the waiver of indebtedness.  Schaper v. Derwinski, 1 Vet. App. 430, 434-35 (1991); VAOPGCPREC 6-98 (July 24, 1998) (holding that when a Veteran challenges the validity of the debt and seeks waiver of the debt, the RO must first fully review the debt's validity and, if the office believes the debt to be valid, prepare a written decision fully justifying the validity of the debt before referring the waiver request to the Committee).  The propriety and amount of the overpayment at issue are matters that are integral to a waiver determination.  See Schaper, 1 Vet. App. at 434.

Here, as best as the Board is able to determine, the appellant is not challenging the validity of her debt, either by challenging the existence of the debt itself or the amount of indebtedness as calculated by the RO.  She has not disputed that she was receiving United States Civil Service benefits that she did not timely report to VA  nor has she challenged the amount of overpayment the RO has calculated.  The Board therefore considers this issue settled and turns to the question of whether a waiver of the appellant's debt is warranted.  

Once it is determined that the indebtedness was validly created, but before moving on to the matter of waiver of the charged indebtedness, if there is a finding of fraud, misrepresentation, or bad faith by the debtor in the creation of the overpayment, then waiver of the overpayment is automatically precluded, and further analysis is not warranted.  See 38 C.F.R. §§ 1.962, 1.963, 1.965(b) (2014). 

With respect to consideration of the waiver itself, the standard of "equity and good conscience" will be applied.  The phrase "equity and good conscience" means arriving at a fair decision between the obligor and the government.  In making this determination, consideration will be given to the following elements, which are not intended to be all-inclusive: (1) Fault of the debtor- Here actions of the debtor contribute to the creation of the debt; (2) Balancing of the faults- Weighing fault of the debtor against VA fault; (3) Undue hardship- Whether collection would deprive debtor or family of basic necessities; (4) Defeat the purpose- Whether withholding of benefits or recovery would nullify the objective for which benefits were intended; (5) Unjust enrichment.-Failure to make restitution would result in unfair gain to the debtor; (6) Changing position to one's detriment- Reliance on VA benefits results in relinquishment of a valuable right or incurrence of a legal obligation.  See 38 C.F.R. § 1.965(a) (2014). 

Recovery of overpayments of any benefits made under the laws administered by VA shall be waived if there is no indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining the waiver, and if the recovery of the indebtedness from the payee who received such benefits would be against equity and good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.963(a).  The standard of "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  The decision reached should not be unduly favorable or adverse to either side.  38 C.F.R. § 1.965(a); Ridings v. Brown, 6 Vet. App. 544, 546 (1994). 

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Here, there is no evidence of fraud, misrepresentation, or bad faith by the appellant in the creation of the overpayment.  Accordingly, the Board will move on to a discussion of the criteria applicable to a request for waiver of the indebtedness. 

1.  Fault of the Debtor:  Here, the record shows that the debt is the fault of the appellant.  It was the responsibility of the appellant to notify VA of a change in her financial status, and the record shows that she did not do so in a timely manner. 

2.  Balancing of Faults:  There is no evidence that VA was at fault in creating the overpayment.  VA was unaware that the appellant was receiving Civil Service benefits until she reported them in June 2010.  At that time, they promptly investigated the extent of the overpayment and in July 2010, informed the appellant of her indebtedness.  

3.  Undue Hardship:  Applicable regulations provide that consideration be given to whether collection of the indebtedness would deprive the debtor of life's basic necessities.  38 C.F.R. § 1. 965(a).  Here, the appellant has argued that repayment of her debt would impose a significant hardship.  According to a March 2012 Report of Field Investigation, the appellant is unemployed and her monthly expenses exceed her income.  It also appears that the appellant is poorly educated and in ill health, making it unlikely that she is capable of finding or maintaining substantially gainful employment in order to repay her debt.  While she apparently owns her own home, the Report of Field Investigation indicates that the appellant's debts may exceed the value of her home.  Furthermore, selling her home appears unlikely to improve the appellant's situation in the long run, as she would be without a residence and would likely struggle to find affordable housing on her limited income.  While the information in the Report of Field Examination appears to rely heavily on the appellant's own self reports, in the absence of any contrary evidence, the Board accepts that repaying the debt will create undue hardship for the appellant and her family. 

4.  Defeat the purpose:  The purpose of death pension benefits is to make up for impairment of a surviving spouse's earning capacity resulting from the death of the veteran.  In light of the Board's finding that repaying her debt would likely result in substantial hardship to the appellant, an argument can be made that requiring the appellant to repay her debt would defeat the purpose of the pension benefits, although the appellant would simply be returning funds to which she was never legally entitled.  

5.  Unjust Enrichment: The appellant was not entitled to pension benefits during the period from January 1, 2009 through July 31, 2010.  Therefore, allowing her to keep the overpaid benefits from this period would constitute unjust enrichment. 

6.  Changing position to one's detriment:  The appellant has not contended, and the evidence does not show, that she relinquished any valuable right or incurred a legal obligation in reliance of these VA benefits. 

See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a).  The above list of elements is not all inclusive.  See Ridings, supra.  The Board, however, has not identified any other factor which should be considered, and nor has the appellant identified any.

Having weighed all the above evidence and affording the appellant the benefit of the doubt, the Board finds that a waiver of indebtedness is in the interests of equity and good conscience.  While the Board concedes that the debt in this case was incurred solely through the appellant's own fault and that she has been unjustly enriched by a considerable sum of money, there is also evidence that the appellant is already in difficult financial circumstances and that imposing additional debt on her would only result in further financial hardship to her and her family.  While the Board is reluctant to render a decision that in essence rewards the appellant for failing to follow the law, it would be a greater wrong to render a decision which results in the impoverishment of a veteran's dependents.  Accordingly, entitlement to waiver of recovery of an overpayment in the amount of $19, 291.00 is granted.




ORDER

Entitlement to waiver of recovery of an overpayment in the amount of $19, 291.00 is granted.



____________________________________________
B.W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


